Case 1:18-cr-10426-RGS Document 57 Filed 02/27/20 Page 1 of 7

§ UNITED STATES DISTRICT COURT M94 pa
DISTRICT OF MASSACHUSETTS SOF pe

Criminal No. 18-CR-10426-RGS

Boy
a fe

  

UNITED STATES OF AMERICA

Violations:
Vv.
Count One Through Five:

Bank Robbery; Aiding and Abetting
(18 U.S.C. §§ 2113(a) and 2)

(1) DONG LEE,
(2) CHARLES LAMONT WHEELER,

Defendants Forfeiture Allegation:

(18 U.S.C. § 981(a)(1)(C) and
28 U.S.C. § 2461(c))

Nee Neue Nee me Ne Nee Neer ee Nee Nee Nee” “eee”

SUPERSEDING INFORMATION
COUNT ONE
Bank Robbery
(18 U.S.C. § 2113(a) and 2)
The United States Attorney charges:
On or about September 14, 2018, in Avon, in the District of Massachusetts, the defendants,

(1) DONG LEE and
(2) CHARLES LAMONT WHEELER,

did, by force and violence, and by intimidation, take from the person and presence of another
money in the amount of $3,890.00, more or less, belonging to, and in the care, custody, control,
management and possession of, Abington Bank, located on East Main Street, Avon,
Massachusetts, a bank the deposits of which were then insured by the Federal Deposit Insurance
Corporation.

All in violation of Title 18, United States Code, Sections 2113(a) and 2.
Case 1:18-cr-10426-RGS Document 57 Filed 02/27/20 Page 2 of 7

COUNT TWO:
Bank Robbery
(18 U.S.C. § 2113(a) and 2)
The United States Attorney further charges:
On or about September 14, 2018, in Brockton, in the District of Massachusetts, the

defendants,

(1) DONG LEE and
(2) CHARLES LAMONT WHEELER,

did, by force and violence, and by intimidation, take from the person and presence of another,
money in the amount of $3,621.00, more or less, belonging to, and in the care, custody, control,
management and possession of, Crescent Credit Union, located on Belmont Street, Brockton,
Massachusetts, a credit union the deposits of which were then insured by the National Credit

Union Administration Board.

All in violation of Title 18, United States Code, Sections 2113(a) and 2.
Case 1:18-cr-10426-RGS Document 57 Filed 02/27/20 Page 3 of 7

COUNT THREE:
Bank Robbery
(18 U.S.C. § 2113(a) and 2)
The United States Attorney further charges:
On or about September 8, 2018, in Andover, in the District of Massachusetts, the

defendants,

(1) DONG LEE and
(2) CHARLES LAMONT WHEELER,

did, by force and violence, and by intimidation, take from the person and presence of another
money in the amount of $1,250.00, more or less, belonging to, and in the care, custody, control,
management and possession of, Santander Bank, located on North Main Street, Andover,
Massachusetts, a bank the deposits of which were then insured by the Federal Deposit Insurance
Corporation.

All in violation of Title 18, United States Code, Sections 2113(a) and 2.
Case 1:18-cr-10426-RGS Document 57 Filed 02/27/20 Page 4 of 7

COUNT FOUR:
Bank Robbery
(18 U.S.C. § 2113(a) and 2)
The United States Attorney further charges:
On or about September 8, 2018, in Boston, in the District of Massachusetts, the defendants,

(1) DONG LEE and
(2) CHARLES LAMONT WHEELER,

did, by force and violence, and by intimidation, take from the person and presence of another
money in the amount of $144.00, more or less, belonging to, and in the care, custody, control,
management and possession of, Berkshire Bank, located on Washington Street, Boston,
Massachusetts, a bank the deposits of which were then insured by the Federal Deposit Insurance
Corporation.

All in violation of Title 18, United States Code, Sections 2113(a) and 2.
Case 1:18-cr-10426-RGS Document 57 Filed 02/27/20 Page 5 of 7

COUNT FIVE:
Bank Robbery
(18 U.S.C. § 2113(a) and 2)
The United States Attorney further charges:
On or about September 12, 2018, in Braintree, in the District of Massachusetts, the

defendants,

(1) DONG LEE and
(2) CHARLES LAMONT WHEELER,

did, by force and violence, and by intimidation, take from the person and presence of another
money in the amount of $2,344.00, more or less, belonging to, and in the care, custody, control,
management and possession of, Rockland Trust, located on Washington Street, Braintree,
Massachusetts, a bank the deposits of which were then insured by the Federal Deposit Insurance
Corporation.

All in violation of Title 18, United States Code, Section 2113(a) and 2.
Case 1:18-cr-10426-RGS Document 57 Filed 02/27/20 Page 6 of 7

FORFEITURE ALLEGATION
(18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c))

The United States Attorney alleges:
1. Upon conviction of one or more of the offenses in violation of Title 18, United States
Code, Section 2113(a), set forth in Counts One through Five the defendants,

(1) DONG LEE and
(2) CHARLES LAMONT WHEELER,

shall forfeit to the United States, pursuant to Title 18, United States Code, Section 981(a)(1)(C),
and Title 28, United States Code, Section 2461(c), any property, real or personal, which
constitutes or is derived from proceeds traceable to the offenses. The property to be forfeited
includes, but is not limited to, the following assets:

a. $3,983.00 in United States Currency seized from DONG LEE on September
14, 2018; and

b. $3,503.00 in United States Currency seized from CHARLES LAMONT
WHEELER on September 14, 2018.

2. Ifany of the property described in Paragraph 1, above, as being forfeitable pursuant
to Title 18, United States Code, Section 981(a)(1)(C) and Title 28, United States Code, Section
2461(c), as a result of any act or omission of the defendants --

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third party;

c. has been placed beyond the jurisdiction of this Court;

d. has been substantially diminished in value; or

e. has been commingled with other property which cannot be divided without difficulty;
it is the intention of the United States, pursuant to Title 21, United States Code, Section 853(p),

as incorporated by Title 28, United States Code, Section 2461(c), to seek forfeiture of any other
6
Case 1:18-cr-10426-RGS Document 57 Filed 02/27/20 Page 7 of 7

property of the defendants up to the value of the property described in Paragraph | above.

All pursuant to Title 18, United States Code, Section 981(a)(1)(C), and Title 28, United

States Code, Section 2461(c).

DATED:

Respectfully submitted,

ANDREW E. LELLING
United States Attorney

KZ —

KENNETH G. SHINE
Assistant United States Attorney
